Name: 80/259/EEC: Council Decision of 3 March 1980 appointing a member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-08

 Avis juridique important|31980D025980/259/EEC: Council Decision of 3 March 1980 appointing a member of the Advisory Committee on Training in Nursing Official Journal L 063 , 08/03/1980 P. 0023 - 0023++++COUNCIL DECISION OF 3 MARCH 1980 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING ( 80/259/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 77/454/EEC OF 27 JUNE 1977 SETTING UP AN ADVISORY COMMITTEE ON TRAINING IN NURSING ( 1 ) , AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/85/EEC ( 2 ) THE COUNCIL APPOINTED PROFESSOR FRANCESCO POLIZZI AS A MEMBER FOR THE PERIOD ENDING 14 JANUARY 1982 ; WHEREAS ON 8 FEBRUARY 1980 THE GOVERNMENT OF THE ITALIAN REPUBLIC NOMINATED DR GIUSEPPE MAZZOTTI AS A REPLACEMENT FOR PROFESSOR POLIZZI , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR GIUSEPPE MAZZOTTI IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON TRAINING IN NURSING IN PLACE OF PROFESSOR FRANCESCO POLIZZI FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 14 JANUARY 1982 . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO L 176 , 15 . 7 . 1977 , P . 11 . ( 2 ) OJ NO L 18 , 25 . 1 . 1979 , P . 25 .